Exhibit 10.6

FOURTH AMENDMENT

OF

ENTEGRIS, INC.

401(k) SAVINGS AND PROFIT SHARING PLAN

(2005 Restatement)

WHEREAS, Entegris, Inc. (the “Principal Sponsor”) has heretofore established and
maintains a 401(k) and profit sharing plan which was amended and restated in a
document effective August 5, 2005, and entitled “ENTEGRIS, INC. 401(k) SAVINGS
AND PROFIT SHARING PLAN (2005 Restatement),” as amended by three amendments
(collectively, the “Plan Statement”); and

WHEREAS, The Principal Sponsor has reserved to itself the power to make further
amendments of the Plan Statement.

NOW, THEREFORE, The Plan Statement is hereby amended as follows:

ADDITION OF ROTH CONTRIBUTIONS. Effective so that Participants may make Roth
contributions from pay received on or after January 1, 2008, Section 1.1.1 shall
be amended to read in full as follows:

1.1.1. Accounts — the following Accounts will be maintained under the Plan for
Participants:

 

  (a) Total Account — for convenience of reference, a Participant’s entire
interest in the Fund, including the Participant’s Retirement Savings Account,
Roth Account, Employer Matching Account, Employer Profit Sharing Account,
Pension Account, ESOP Account, Rollover Account, and Transfer Account.

 

  (b) Retirement Savings Account — the Account maintained for each Participant
to which are credited the Employer contributions made in consideration of such
Participant’s elective contributions pursuant to Section 3.2, together with any
increase or decrease thereon.

 

  (c) Roth Account — the Account maintained for each Participant to which are
credited the Participant’s after-tax Roth elective contributions made pursuant
to Section 2.4, together with any increase or decrease thereon. Distribution of
a Participant’s Roth Account shall be made in accordance with section 402A of
the Code and the regulations issued thereunder.

 

  (d) Employer Matching Account — the Account maintained for each Participant to
which is credited the Participant’s allocable share of the Employer
contributions made pursuant to Section 3.3, together with any increase or
decrease thereon.



--------------------------------------------------------------------------------

  (e) Employer Profit Sharing Account — the Account maintained for each
Participant to which is credited the Participant’s allocable share of the
Employer contributions made pursuant to Section 3.4, together with any increase
or decrease thereon.

 

  (f) Pension Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Pension Plan, together with any increase or decrease thereon. A Participant’s
Pension Account will be distributed in accordance with Appendix E to the Plan
Statement.

 

  (g) ESOP Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from the Entegris, Inc.
Employee Stock Ownership Plan, together with any increase or decrease thereon.
Distributions from a Participant’s ESOP Account shall be made in accordance with
Section 7 and Appendix F to the Plan Statement.

 

  (h) Rollover Account — the Account maintained for each Participant to which
are credited the Participant’s rollover contributions made pursuant to
Section 3.7, together with any increase or decrease thereon.

 

  (i) Transfer Account — the Account maintained for each Participant to which is
credited the Participant’s interest, if any, transferred from another qualified
plan by the trustee of such other plan pursuant to an agreement made under
Section 9.3 and not credited to any other Account pursuant to such agreement (or
another provision of this Plan Statement), together with any increase or
decrease thereon.

RECOGNITION OF SURMET SERVICE. Effective for calculating Hours of Service on or
after August 16, 2007, Section 1.1.18 of the Plan Statement shall be amended to
read in full as follows:

1.1.18. Hour of Service (for Vesting Service) — each hour for which the employee
is paid, or entitled to payment, for the performance of duties for the Employer
or an Affiliate and each hour for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to by the Employer or an Affiliate.
These hours shall be credited to the employee for the period or periods in which
the duties are performed. In addition, all hours of service with Surmet
Corporation (and its predecessors) shall be credited for purposes of determining
Hours of Service (for Vesting Service) under this Plan as if such Hours of
Service had been with Entegris, Inc.

 

-2-



--------------------------------------------------------------------------------

RECOGNITION OF SURMET SERVICE. Effective for calculating Hours of Service on or
after August 16, 2007, Section 1.1.19 of the Plan Statement shall be amended by
adding the following new subsection (g) thereto.

 

  (g) Service with Surmet Corporation. All Hours of Service with Surmet
Corporation (and its predecessors) shall be credited for purposes of determining
hours of service (for Eligibility) under this Plan as if such Hours of Service
had been with Entegris, Inc.

ADDITION OF ROTH CONTRIBUTIONS. Effective so that Participants may make Roth
contributions from pay received on or after January 1, 2008, Section 2.4 shall
be amended to read in full as follows:

2.4. Retirement Savings Election.

2.4.1. Amount. Subject to the following rules, the Retirement Savings Election
of each Participant shall provide for elective contributions through a reduction
equal to not less than one percent (1%) nor more than thirty-five percent
(35%) of the amount of Recognized Compensation which otherwise would be paid to
the Participant by the Employer each payday. Such elective contributions, under
the Plan and any other plan of the Employer and Affiliates for that
Participant’s taxable year shall not exceed the dollar limit in effect for that
taxable year under section 402(g) of the Code (as adjusted under the Code and by
the Secretary of the Treasury for cost-of-living increases). The Committee may,
from time to time under rules, change the minimum and maximum allowable elective
contributions. The reductions in earnings for elective contributions elected by
the Participant shall be made by the Employer from the Participant’s
remuneration each payday on and after the Enrollment Date for so long as the
Retirement Savings Election remains in effect. The Committee shall specify the
method (including telephonic, electronic or similar methods) of providing or
modifying a Retirement Savings Election and all procedures for providing and
accepting Retirement Savings Elections and notices, including requirements for
advance notice.

2.4.2. Pre-Tax and After-Tax Roth Election. For taxable years beginning on or
after January 1, 2008, each Participant may elect to designate all or a portion
of the Participant’s elective contributions for the Participant’s taxable year
as after-tax Roth contributions. Any elective contributions that are not
designated as Roth contributions shall be deemed to be pre-tax elective
contributions. Any elective contributions designated as Roth contributions shall
be includible in the Participant’s gross income at the time deferred and shall
be allocated to the Participant’s Roth Account. Any elective contributions
designated as pre-tax elective contributions shall not be includible in the
Participant’s gross income at the time deferred and shall be allocated to the
Participant’s Retirement Savings Account. Elective contributions contributed to
the Plan as one type, either Roth contributions or pre-tax elective
contributions, may not later be reclassified as the other type.

 

-3-



--------------------------------------------------------------------------------

ADDITION OF ROTH CONTRIBUTIONS. Effective so that Participants may make Roth
contributions from pay received on or after January 1, 2008, Section 2.6.2(a)
and (b) shall be amended to read in full as follows:

 

  (a) Each Participant may elect to designate all or a portion of the
Participant’s catch-up elective contributions for the Participant’s taxable year
as after-tax Roth contributions. Any catch-up elective contributions that are
not designated as Roth contributions shall be deemed to be pre-tax elective
contributions. Any catch-up elective contributions designated as Roth
contributions shall be includible in the Participant’s gross income at the time
deferred and shall be allocated to the Participant’s Roth Account. Any catch-up
elective contributions designated as pre-tax elective contributions shall not be
includible in the Participant’s gross income at the time deferred and shall be
allocated to the Participant’s Retirement Savings Account.

 

  (b) Catch up elective contributions shall be deducted and accounted for
separately from other elective contributions.

ADDITION OF NON-SPOUSE BENEFICIARY ROLLOVERS. Effective for distributions made
on or after January 1, 2008, the first paragraph of Section 7.5.2 of the Plan
Statement shall be amended to read in full as follows:

7.5.2. Direct Rollover. A distributee who is eligible to elect a direct rollover
may elect, at the time and in the manner prescribed by the Committee, to have
all or any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover. A
distributee who is eligible to elect a direct rollover includes a Participant, a
Beneficiary, and a Participant’s spouse or former spouse who is the Alternate
Payee under a qualified domestic relations order, as defined in Appendix C.

ADDITION OF NON-SPOUSE BENEFICIARY ROLLOVERS. Effective for distributions made
on or after January 1, 2008, Section 7.5.2(b) of the Plan Statement shall be
amended to read in full as follows:

 

  (b)

Eligible retirement plan means (i) an individual retirement account described in
section 408(a) of the Code, or (ii) an individual retirement annuity described
in section 408(b) of the Code, or (iii) a plan described in section 403(a) or
section 403(b) of the Code, or (iv) a qualified trust described in
section 401(a) of the Code that accepts the eligible rollover distribution, or
(v) eligible plan under section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
Beneficiary who is the surviving spouse of a

 

-4-



--------------------------------------------------------------------------------

 

Participant or to a spouse or former spouse who is an Alternate Payee. In the
case of a Beneficiary who is not the surviving spouse of a Participant or an
Alternate Payee, the definition of eligible retirement plan shall include only
an individual retirement account or annuity described in sections 408(a) or
(b) of the Code, which is treated as an inherited individual retirement account
or annuity within the meaning of Code section 408(d)(3)(C).

SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan Statement
shall continue in full force and effect.

 

-5-